Case 1:19-cv-00463-RJD-ST Document 40 Filed 06/05/20 Page 1 of 2 PageID #: 1676



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK




 DR. DAVID SCHWARTZ,                                   Case No.: 1:19-CV-00463-RJD-ST
                                    Plaintiff,
 v.                                                    JOINT STATUS REPORT
 THE CITY OF NEW YORK and
 LORELEI SALAS, in her official capacity as
 Commissioner of the Department of
 Consumer Affairs,
                                 Defendants.



       Pursuant to the Court’s order of March 25, the parties were directed to file “a joint status

report updating the Court as to where the case stands.”

       Counsel for both parties state that the parties have reached agreement on the principal

terms of a resolution that will include a stipulated dismissal and will render further proceedings

unnecessary. The parties are currently negotiating details of the documentation of that agreement

and expect to contact the Court in the near future.

       Respectfully submitted this 5th day of June, 2020.

/s/ Roger G. Brooks                              /s/ Alan E. Schoenfeld (w/permission)
 Roger G. Brooks                                  JAMES E. JOHNSON
 Jeffrey A. Shafer                                Corporation Counsel of the
 ALLIANCE DEFENDING FREEDOM                       City of New York
 15100 N. 90th Street                             100 Church Street
 Scottsdale, Arizona 85260                        New York, New York 10007
 (T) (480) 444-0020                               (212) 356-2199
 rbrooks@adflegal.org
 jshafer@adflegal.org
                                                  Michelle Goldberg-Cahn
                                                  Assistant Corporation Counsel
                                                  Alan E. Schoenfeld
 Barry Black                                      Andrew Sokol
 NELSON MADDEN BLACK LLP                          WILMER CUTLER PICKERING HALE AND DORR LLP


                                                   1
Case 1:19-cv-00463-RJD-ST Document 40 Filed 06/05/20 Page 2 of 2 PageID #: 1677



 The French Building                 7 World Trade Center
 551 Fifth Ave., 31st Floor          250 Greenwich Street
 New York, NY 10176                  New York, NY 10007
 (T) (212) 382-4300                  T: (212) 937-7252
                                     F: (212) 230-8888

 Attorneys for Plaintiff             Attorneys for Defendants




                                       2
